Title: From John Adams to John Adams Smith, 12 April 1815
From: Adams, John
To: Smith, John Adams



Dear Sir
Quincy April 12th. 1815.

As I am not able to be punctual as Smith, in the payment of my debts; I fear I owe you a Letter, of so long Standing that it ought to be paid with Interest.—
I want Information concerning the Fisheries in New York, New Jersey, Connecticutt, Rhode Island. I have heard that in your City of Hudson and from your City of New York, Fisheries to the Banks of Newfoundland to the Gulph of St. Laurence and the Coast of Labradore have been pursued, with more or less profit. I wish to know the details, will you inquire and let me know, Ask Mr De Wint to help you—and thank him for My Apples, which have been a great regale to Us in our famine of fruit;
I hope your Father will make Us a Visit, before Congress meet again. My Love to all of you. your Cousins George and John embark on Sunday, I must take leave of the dear Creatures, most probably to see them no more, I am anxious for your Brother. But Anxieties for my Wife, my Children, and Grand Children are so familiar and habitual to me for more than fifty years, that it would indeed be a proof of dotage to be overwhelmed with them now—
We are in deep Affliction for the loss of your Aunt Peabody. Remember her.—A purer Spirit, a more Spotless Character you never knew. An example to her Sex and to ours; of diffusive Influence in Society. How many will carry her Memory to their Graves with Gratitude—
Your Grand Father—
John Adams—